                Case 21-50061-CSS    Doc 1-1   Filed 01/28/21        Page 1 of 1



                                Bluefly Acquisition, LLC
                                Case No. 19-10207 (CSS)

                                       Exhibit A


Check Number   Check Date   Name                                 Amount            Clear Date
930966         12/5/2018    GAFFOS                               $46,093.09        12/5/2018
931009         1/4/2019     GAFFOS                               $59,109.35        1/4/2019
                                                           Total $105,202.44
